DISSENTING OPINION.
Snodgrass, J.
I concur in the result reached on account of the negligence of the indorsing bank, but I do not agree to what may be implied from the argument of the opinion that this bank would have been liable had it not - been negligent, but had taken the check from a known and good faith indorser. This is the point determined in the 4 Dallas case referred to. I am of opinion that the view is a sound one. As between itself and good faith indorsers the paying bank should be the place of final settlement, where all prior mistakes and forgeries should be corrected, and, if not then corrected, the action of acceptance and payment should be treated as final. There must be a time and place to adjust and end these *309things as to innocent indorsers, and if the paying hank and date of payment is not that time and place, I do not see what can be or should be. Certainly there is no better or more appropriate one. It is the last time and last place the check is presented; it is to the paying bank, after it has gone through every hand it can, when all opportunity for mistake and forgery is over; it is to the depository of the signature as well as the funds of the drawer; it is the place selected by him and trusted by all to correct any mistakes and reject forgeries. Every interest and duty to itself, to its depositor, and to all indorsers and parties interested, require that the paying hank should settle any questions which could arise on it. If it fail to do so it should take the consequences. See Am. & Eng. Enc. of Law, Vol. III., page 222.
It will not do to say that this bank does not injure an indorsing bank by payment and delay. Days are of great moment in transactions of this kind. Any delay • may be, and much delay must be, injurious.
Ror does the clearing-house arrangement affect this question. Banks are represented there as well as at their own counters, in an arrangement satisfactory to them. If not safe they should change it, but not escape liability for failure to exercise the usual care to detect errors and forgeries, in consequence of exercising one more desirable to them but less safe.